

TEAMING AGREEMENT


This agreement (“Agreement”) is entered into effective this 10th day of June,
2011, by and between Renew Energy, Inc. (“Renew") and Premier Power Renewable
Energy, Inc. ("Premier").


WHEREAS:


 
A.
Renew and Premier (hereinafter sometimes referred to individually as a “Party”
and collectively as “the Parties”) have identified and intend to pursue business
opportunities in connection with the engineering, procurement and construction
of photovoltaic solar system projects;



 
B.
Renew, as an affiliate of Teichert Construction, has substantial expertise in
the estimating, bidding, management and construction of a wide range of civil
works construction projects in California;



 
C.
Premier has specialized expertise in the design, procurement and installation of
photovoltaic solar systems; and



 
D.
On the terms and conditions and to the extent stated herein, the Parties have
agreed to work exclusively with one another as a team in connection with the
engineering, procurement and construction of certain photovoltaic solar system
projects (hereinafter “Projects”) in Northern California; and



NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, it is hereby agreed as follows:


1.
Relationship



 
a.
During the term of this Agreement, the Parties shall be independent
contractors.  Renew and Premier both shall use reasonable efforts to secure the
award of Projects.  If one or more Projects are awarded to the Parties by one or
more Project owners (hereinafter “Owner” or “Owners”), the Parties have agreed
that Renew will be the prime contractor entering into the contract directly with
the Owner and Premier will act as a subcontractor to Renew.



 
b.
Except as may be expressly authorized in writing, neither Party is authorized to
make commitments, representations, warranties, or agreements on behalf of the
other, and the Parties each agree not to hold themselves out as having such
authority.



 
c.
Promptly following execution of this Agreement and in any event prior to the
award of any Project to Renew, the Parties shall use reasonable efforts to
negotiate in good faith and agree upon all of material terms of the form of
subcontract to be executed by and between Renew and Premier.  The terms of any
such subcontract shall be consistent with the terms of this Agreement.



 
d.
Nothing in this Agreement shall be deemed to constitute, create, give effect to,
or otherwise recognize a joint venture, partnership, or formal business entity
of any kind between the Parties.



 
e.
Nothing herein shall be construed as providing for the sharing of profits or
losses arising out of the efforts of either or both of the Parties, except as
may be provided for in any resultant subcontract agreed to between the
Parties.  The cooperation of the Parties is for the purpose of complementing
their respective abilities so that the maximum number of available Projects is
awarded to Renew, with Premier acting as a subcontractor to Renew for any such
Projects.



 
f.
The Parties recognize and agree that partnering principles and processes shall
be adopted and implemented in all aspects and at all levels of their
relationship in connection with the preparation of proposals, the negotiation of
contracts, and the engineering, procurement and construction of
Projects.  Partnering meetings and activities at the senior management level
will be conducted not less than twice each year during the term of this
Agreement.  In preparing proposals and negotiating contracts for Projects, the
Parties shall endeavor to include terms and conditions calling for partnering
with each Owner.

 
 
1

--------------------------------------------------------------------------------

 

 
g.
Renew and Premier each shall bear all of its own costs, expenses, risks and
liabilities in performance of its obligations under this Paragraph 1.  Neither
Party has the authority to act for or on behalf of the other Party unless the
other Party specifically agrees in writing.



 
h.
During the term of this Agreement, each Party agrees that it will not seek,
directly or indirectly, to hire any employee of the other Party.  Provided
however, this provision shall not prevent a Party from hiring any individual who
voluntarily, entirely on his or her own initiative, and without any solicitation
or enticement by that Party, decides to seek employment with that
Party.  Placing an advertisement for an employment opportunity in a publication
of general circulation shall not be considered a solicitation of an employee.



2.
Projects and Exclusivity



 
a.
In connection with this Agreement, “Projects” shall mean photovoltaic solar
system projects which are (i) connected directly to the utility grid at a medium
or high voltage, (ii) ground mounted, (iii) larger than 1.5 MWp, (iv) located in
California at a latitude of 35 degrees North or higher, (v) connected to the
utility grid at a single point of connection, and (vi) being procured by an
Owner under a single contract providing for engineering, procurement and
construction.



 
b.
The Parties shall endeavor to provide EPC services in respect of Projects which
will provide a gross profit margin in the 10% to 20% range, with a target price
per MW of approximately $3.5 million.



 
c.
Renew and Teichert each shall provide appropriately qualified personnel for, and
use commercial reasonable efforts to support each other in the preparation of
proposals for Projects.



 
d.
The Parties agree that they shall work exclusively with one another in preparing
proposals for and seeking the award of Projects.  This exclusivity obligation
shall extend to the affiliates, subsidiaries and parent companies of each of the
Parties, and each Party is responsible for compliance in this respect by its
affiliates, subsidiaries and parent companies.



 
1)
Teichert Construction shall be allowed to pursue commercially available
projects; private projects only when contacted by a third party and shall not
pursue a project as a general contractor without the consent of ReNew and
Premier. The scope of work provided shall not be outside of the Teichert
Construction historical scopes of work unless consent is given by ReNew and
Premier.



 
e.
Notwithstanding the foregoing, the Parties’ mutual obligation of exclusivity
shall not extend to or include any Project with respect to which (i) the Parties
agree in writing shall not be subject to the obligation of exclusivity, (ii) the
underlying source of project authorization is California Government Code Section
§§4217.10, et seq. (energy conservation and production) (iii) either of the
Parties notifies the other party in writing within two weeks after receipt of
the RFP, bid documents, or project requirements that the party in its sole
discretion has decided not to participate in the preparation of a proposal for
that Project.



 
f.
If a Party elects not to participate in any Project with the other Party, the
party electing not to participate agrees that it will not to participate in,
assist or support in any way the preparation of any proposal for that Project on
its own or in connection with other persons or firms.  The other Party, however,
shall be free to participate in, assist or support the preparation of a proposal
for that Project either on its own or in connection with others.



 
g.
If an Owner wishes to engage Renew to perform a scope of work for a Project
which includes less than all of the required engineering, procurement and
construction services for the Project, then Premier nevertheless will be
entitled to participate in the Project in accordance with the terms and
conditions of this Agreement unless the Parties agree otherwise.  By way of
example, if an Owner wishes to engage Renew for a Project but the Owner wishes
to purchase some or all of the photovoltaic equipment directly from the supplier
or manufacturer of that equipment, Premier still shall be entitled to
participate in the Project in accordance with the terms and conditions of this
Agreement, including without limitation Paragraphs 3 and 5, below.

 
 
2

--------------------------------------------------------------------------------

 

3.
Proposals and other pre-award activities



 
a.
Premier agrees to assist Renew in the preparation of proposals to Owners and in
providing Owners with any additional information and data reasonably required to
assist Owners in their evaluation of such proposals.  Premier also and shall
participate with Renew, as reasonably required by Renew, in any negotiations,
presentations, additional submittals, or the like deemed necessary or
advantageous by the Parties in securing the award of contracts for one or more
Projects.



 
b.
In connection with any such proposal, each of the Parties shall prepare a
complete and detailed cost estimate for all areas of responsibility and items of
work to be undertaken by that Party.  The Parties’ cost estimates shall be
shared and reviewed on an “open book” and “full disclosure” basis prior to the
submission of any proposal for a Project.



 
c.
Each of the Parties shall be solely responsible for the accuracy and
completeness of any and all cost or pricing data, materials, certifications or
representations prepared by it and submitted to any Owner in connection with any
proposal, and each Party agrees to release, defend, indemnify and hold the other
harmless against any and all liability or loss which may arise in connection
with such data, materials, certifications or representations.



 
d.
Except as otherwise provided in Paragraph 2 above, no proposal shall be
submitted to any Owner for any Project unless both the Parties agree upon the
terms of the proposal and the scope of responsibility, pricing and estimated
gross profit margin of each party relating to the proposal.  In general, the
Parties agree to submit a proposal for any Project only if the estimated gross
margin  at the prime contract level with respect to that Project is 10% or
greater. Gross margin is defined as revenue minus direct project cost.  Direct
project cost at the prime contract level includes all of the following costs
incurred or to be incurred by Renew: sales commissions, feasibility studies,
engineering, permits, site preparation, labor, equipment construction and
materials, project management, bonding, project insurance, warranty, amounts
payable to subcontractors other than Premier (with subcontractor markup
included), Premier direct project costs without markup, and other costs as
required by the EPC contract.  All pricing will include a  gross margin for both
Parties.  Provided, however, under no circumstances will Renew’s gross margin
include mark-up on Premier’s subcontract work, equipment or materials.



 
e.
With respect to any proposal submitted by the Parties under or in connection
with this Agreement, the total estimated  gross margin shall be allocated by the
Parties in accordance with the following principles: (i) gross margin up to 10%
shall be allocated between the Parties based on the relative dollar value of
each Party’s scope of EPC services in respect of the Project, (ii) if the
Project opportunity and proposal effort were developed through efforts of the
Parties that were approximately equal, any estimated  gross margin  in excess of
10% shall be allocated equally between the Parties; and (ii) if the Project
opportunity and proposal effort were developed primarily through the efforts of
one Party, any estimated gross profit margin in excess of 10% shall be allocated
75% to the Party making the primary sales efforts and 25% to the other Party,
provided, however, no term or provision of this Paragraph 3.e. or any other term
or provision of this Agreement shall obligate either Party to assure or
guarantee that the other Party will actually recover or achieve any estimated or
allocated  gross margin with respect to any Project.



 
f.
Each of the Parties shall bear all of its own costs, expenses, risks and
liabilities in performance of its obligations under this Paragraph 3.  Provided
however, if any Owner pays a stipend or other form of reimbursement to
unsuccessful proposers, the Parties agree to equitably share the stipend or
reimbursement based upon the respective pro forma dollar values of their
participation in the proposed Project.

 
 
3

--------------------------------------------------------------------------------

 

4.
Proprietary information, Branding



 
a.
Renew and Premier, to the extent of their respective rights and abilities to do
so, shall exchange such technical information and data as are reasonably
required of each to perform its obligations under this Agreement.  Each Party
hereto agrees to keep in confidence and to use the same degree of care as its
uses with respect to its own proprietary data to prevent the disclosure to third
parties of all technical information and confidential business information
(hereinafter called "Data") received from the other Party under this Agreement,
if such Data is disclosed in writing and designated by an appropriate stamp or
legend by the disclosing Party to be of a proprietary nature.  Data received by
either Party from the other shall only be used for the purposes of submitting a
proposal, negotiating a contract and subcontract, and/or designing and
constructing a Project.  Such restrictions shall not apply, however, to the
extent such Data:  (a) was in the public domain at the time of disclosure or
later comes into the public domain; or (b) was known to the receiving Party at
the time of disclosure; or (c)  is authorized for disclosure by the written
approval of the transmitting Party, or (d) is not unlawfully derived by the
receiving Party from a source other that the disclosing Party without
restriction as to the use or disclosure of the Data; or (e) is independently
developed by the receiving Party without recourse to any proprietary data
provided under this Agreement. The foregoing restrictions shall cease to apply
upon the expiration of two (2) years from the date of this Agreement.  The
provisions of this paragraph shall not limit either Party's right to use in
accordance with the terms under which it is received, any information disclosed
by a third Party who the receiving Party does not know or have reason to know
received that information directly or indirectly from the other Party hereto
under an obligation prohibiting such disclosure.



 
b.
Premier Data may be disclosed in confidence by Renew to appropriate
representatives of any Owner for proposal evaluation purposes only and may be
used by Renew only in connection with the submission of proposals resulting from
this Agreement.  Upon execution of a subcontract to Premier as a result of any
such proposal, the terms of that subcontract shall govern with respect to
subsequent use or disclosure of Premier’s Data.



 
c.
Upon termination of this Agreement, all Data shall be promptly returned to the
owner thereof upon request of the owner of said Data.  All Data furnished
hereunder may be destroyed by the custodian of such Data thirty (30) days
following termination of this Agreement, if the return of such Data was not
requested prior to such destruction.  The recipient of any Data under this
Agreement may retain, in its law or patent department files, one copy of Data
transmitted pursuant to this Agreement solely for purposes of determining
compliance with this Paragraph 4.  It is agreed that no license to any patents
of either Party is granted by this Agreement or by any discussions or
confidential business data and/or proprietary data or information supplied
hereunder.



 
d.
Each Party hereto shall designate in writing one or more individuals within its
organization as the only person(s) authorized to receive Data exchanged between
the parties.  Any proposal submitted hereunder and the pages relating thereto
which contain Data shall bear a restrictive legend acceptable to both parties
and the Authority.



 
e.
Inventions made by employees of either Party shall be owned by the Party
employing the inventor(s).  Inventions made jointly by employees of the two
parties during the term of this Agreement shall be assigned to the Party with
respect to whose product line or services the invention most closely relates,
and the filing and prosecution of any patent applications on such inventions
shall be at that Party's expense.  The other shall have an irrevocable
royalty-free license with the right to sublicense its clients, to practice such
jointly made inventions throughout the world.



 
f.
Within 15 days after execution of this Agreement, the Parties shall jointly
prepare an Addendum to this Agreement which identifies persons or firms that as
of the date of this Agreement are existing customers of Premier and persons or
firms that are existing customers of Renew.  If during the term of this
Agreement Renew undertakes a Project for any customer identified on the Addendum
as a customer of Premier, the customer shall be deemed to have been brought to
the Parties by Premier.  If during the term of this Agreement Renew undertakes a
Project for any customer identified on the Addendum as a customer of Renew, the
customer shall be deemed to have been brought to the Parties by Renew.   If this
Agreement is terminated for any reason other than failure of the Parties to
reach agreement on the material terms of the subcontract to be used by the
Parties, each Party agrees not to solicit business from customers identified on
the Addendum as customers of the other Party for a period of two years from the
date of termination.  If a  new customer or potential customer is brought to the
Parties through efforts of the Parties that were approximately equal, that
customer shall be identified on the Addendum as a customer of both Parties.  If
this Agreement is terminated for any reason other than failure of the Parties to
reach agreement on the material terms of the subcontract to be used by the
Parties, each Party agrees not to solicit business from customers identified on
the Addendum as customers of both Parties for a period of two years from the
date of termination except on terms consistent with this Agreement.  From time
to time by mutual agreement the Parties shall update the Addendum to identify
additional customers and state whether such customers are customers of Premier,
of Renew, or of both Parties.

 
 
4

--------------------------------------------------------------------------------

 

 
g.
All press releases relating to the Parties’ operations and activities under this
Agreement shall be mutually agreed upon by the Parties in advance. The Party
authoring any press release shall send a written request for approval by the
other Party at least three business days before the targeted issue date. The
other Party shall reply in writing within two business days of receipt or the
press release shall be deemed approved. To the greatest extent practicable and
legally permissible, all communications and documents relating to the team or
any Project shall clearly and prominently identify the role of both
Parties.  Renew shall be identified as the prime contractor.  Premier shall be
identified as the prime subcontractor.



5.
Origination Fees



 
a.
With respect to any Project awarded to the Parties, the Party that identified
the Project and brought it to the team shall be entitled to percentage fee
(“Origination Fee”) in addition to any other compensation payable to that Party.



 
b.
The amount of the Origination Fee shall be 1% of the amount of any EPC contract
executed by Renew for a Project and shall be treated for all purposes under this
Agreement as part of the direct cost of the Project.  The Origination Fee shall
be due and payable upon receipt by Renew of the first draw or progress payment
received under the EPC contract following the date of  the unlimited notice to
proceed.  The Party that is entitled to the Origination Fee shall be responsible
for payment of any applicable sales commissions earned by or payable to any
sales representative of that Party.



6.
Responsibilities for Project Execution



 
a.
Except as otherwise agreed with respect to any particular Project prior to
submission of a proposal for that Project, the Parties responsibilities with
respect to the design, procurement and construction of the Project shall be as
set forth in this Paragraph 6.



 
b.
The responsibilities for Project execution shall be allocated between the
Parties, first at the time of proposal submission and then in the subcontract to
be executed by the Parties.  Such responsibilities shall be allocated based upon
each Party’s areas of expertise and experience and consistent with the terms of
this Paragraph 6.



 
c.
In general, Renew shall be responsible for overall Project management, civil
construction, installation of ground mounts, installation of panels, off-loading
and temporary storage of materials at the site, together with quality control,
workmanship and warranty with respect to its items of work.  Renew also shall be
responsible for procuring any performance and payment bond required for a
Project.



 
d.
In general, Premier shall be responsible for all design and engineering services
required, excluding civil, mechanical, and geotechnical engineering.  Premier
also shall be responsible for energy yield forecasting, selection, procurement
and delivery of PV modules, inverters, transformers, combiners and other
systems, materials and components, electrical construction (excluding
high-voltage electrical, substation, transmission line, and distribution line
work), instrumentation and controls installation,  plant commissioning, system
performance management, system performance warranty, low and medium voltage
work, and operations and maintenance (to the extent required by the EPC
Contract), together with quality control, workmanship and warranty with respect
to its items of work.



 
e.
Prior to submission of any proposal under or in connection with this Agreement,
on a Project by Project basis the Parties shall allocate responsibility for
procuring any necessary civil, mechanical and geotechnical engineering services
from appropriate engineering firms and for procuring high-voltage electrical,
substation, transmission line, and distribution line work from appropriate
subcontractors.

 
 
5

--------------------------------------------------------------------------------

 

7.
Termination of Agreement



 
Unless extended by mutual written agreement of the Parties, this Agreement shall
automatically expire upon the happening of any of the following events,
whichever shall first occur:



 
a.
By mutual written agreement of the Parties.



 
b.
Failure of the Parties to reach agreement on the material terms of the
subcontract to be used by the Parties in respect of one or more Projects.



 
c.
Failure of either Party to perform its obligations under or in connection with
any Project awarded to the team in any substantial or material respect.



 
d.
April 1, 2014.



 
e.
Award of contracts to the Parties under or in connection with this Agreement
which in the aggregate provide for the procurement of 100 MW or more of
installed capacity.  Provided however, if prior to April 1, 2014 the Parties are
awarded contracts under or in connection with this Agreement which in the
aggregate provide for the procurement of 100 MW or more of installed capacity
(“the 100 MW Milestone”), the term of this Agreement shall be extended
automatically for an additional two years from the date the 100 MW Milestone was
achieved.  Thereafter, if prior to the expiration of any additional two year
period the Parties again reach the 100 MW Milestone, the term of this Agreement
again shall be extended automatically for an additional two years.  By way of
example, if the Parties reach the 100 MW Milestone by May 1, 2013, the term of
this Agreement shall be automatically extended to May 1, 2015; then, if the
Parties reach the 100 MW Milestone by March 1, 2015, the term of this Agreement
shall be automatically extended to March 1, 2017.  All such automatic extensions
and additional two year periods shall remain subject to Paragraph 7.d., below.



The Parties agree that the provisions of Paragraph 4, above, shall survive any
termination of this Agreement in accordance with the terms set forth therein.


8.
Miscellaneous



 
a.
This Agreement shall be interpreted under the laws of California without regard
for conflict of law provisions.



 
b.
This Agreement contains the entire agreement between the Parties and supersedes
any prior or contemporaneous oral or written agreements, commitments,
understandings or communications with respect to the subject matter hereof.



 
c.
Neither Party may assign its rights or responsibilities under this Agreement
without the prior written consent of the other.  Notwithstanding such consent,
however, the assigning Party shall remain responsible for the performance of the
applicable terms of this Agreement by its assignee, unless otherwise agreed at
the time of such assignment.  The Parties agree to look solely to each other
with respect to performance of this Agreement.



 
d.
No subsequent modification of this Agreement shall be binding upon the Parties
unless reduced to writing and signed by an authorized officer of the Party
sought to be bound thereby.



 
e.
The failure of either Party to enforce at any time any of the provisions of this
Agreement, or to require at any time performance by the other Party of any of
the provisions hereof, shall in no way be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any Party
thereof, or the right of either Party thereafter to enforce each and every
provision.

 
 
6

--------------------------------------------------------------------------------

 

 
f.
Neither Party shall be liable to the other Party for any indirect, incidental,
special or consequential damages arising from or relating to any alleged breach
of this Agreement, however caused, whether as a consequence of the negligence of
the one Party or otherwise.



 
g.
In the event of any dispute regarding any matter covered by this Agreement, all
matters at issue shall be referred to the senior executive officers of the
Parties for resolution.  In the event that the dispute is not resolved through
such negotiations, the parties agree to promptly submit their dispute to
mediation before an experienced, mutually acceptable mediator.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective the day and year first above written.


RENEW ENERGY, INC.
 
PREMIER POWER RENEWABLE ENERGY, INC.
     
By:
/s/ Pat Pathipati
 
By:
/s/ Miguel de Anquin
         
Title:
Executive Vice President & CFO
  
Title:
President

 
 
7

--------------------------------------------------------------------------------

 
 